899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Carl WINSTON, Defendant-Appellant,
No. 89-5789.
United States Court of Appeals, Sixth Circuit.
April 12, 1990.

Before WELLFORD and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
Defendant-appellant, Ronald Carl Winston was indicted in a two count indictment on July 27, 1988.  Count I charged Winston with violating 21 U.S.C. Sec. 841(a)(1)--possession of cocaine with the intent to distribute.  Count II charged Winston with violating 18 U.S.C. Sec. 924(c)--carrying and using a firearm during and in relation to a drug trafficking crime.  On January 23, 1989, a full jury trial commenced in the United States District Court for the Western District of Tennessee, with Judge Julia Gibbons presiding.  On January 24, 1989, the jury returned a verdict of guilty on both counts of the two count indictment.  Winston filed the instant appeal on June 9, 1989.


2
Winston raises two objections to his conviction before this court.  First, Winston argues that the district court erred by denying his motion for special jury voire dire.  Second, Mr. Winston contends that the evidence presented at trial was insufficient to support the jury's guilty verdict.


3
We have reviewed Mr. Winston's challenges to his conviction and find them to be meritless.  Additionally, we find that the issuance of a written opinion in this matter would serve no jurisprudential purpose.  Accordingly, Mr. Winston's conviction on both counts of the indictment is AFFIRMED.